Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of murder in the second degree (Penal Law § 125.25 [2] [depraved indifference murder]), arising out of *896the fatal shooting of a young woman. The victim was struck by a stray bullet that penetrated the window frame of her home during the course of a gunfight that had erupted outside her home. Because defendant did not object to the manner in which County Court investigated whether a recently sworn juror should be dismissed as grossly unqualified, his contention that the court’s inquiry was insufficient has not been preserved for our review (see, People v Albert, 85 NY2d 851, 852; People v Martinez, 224 AD2d 326, lv denied 88 NY2d 989).
Viewing the evidence in the light most favorable to the People (see, People v Williams, 84 NY2d 925, 926), we conclude that the objective circumstances surrounding defendant’s conduct provide a sufficient basis for the jury to conclude that defendant’s conduct displayed the requisite wanton indifference to human life necessary to sustain the conviction (see, People v Roe, 74 NY2d 20, 25; People v Jernatowski, 238 NY 188; People v Gray, 206 AD2d 883, 884, lv denied 84 NY2d 867). Moreover, we are satisfied that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
Defendant’s contention that the court’s interested witness charge was erroneous is unpreserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to address it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]; People v Perez, 213 AD2d 1050, lv denied 85 NY2d 978).
Defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Erie County Court, Drury, J.—Murder, 2nd Degree.) Present—Denman, P. J., Green, Callahan, Balio and Boehm, JJ.